Title: To George Washington from William Pearce, 25 February 1797
From: Pearce, William
To: Washington, George


                        
                            Feby 25 1797
                        
                        1797Feby 25Dr. Mansion house for the work of 8 hands ⅌ Week48Cr. By Waggon hauling Stocks at Dogue run2" do hauling Posts & Rails3" do hauling Hay to Mansion house1" 3 horse Cart hauling Posts & Rails2" do hauling Manure to Garden3" do hauling Meal & Bran from Mill1" 2 Horse Cart hauling Hay & Straw2" do Hauling Posts & Rails from Vineyard to  Spring Lott1" do hauling of Wood3" making up the fence of the Vineyard16" Assisting in Quenching the Coal kill2" Guner Cuting Wood3Sick Mimey 6 days & Guner 3 days 948
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        Stock 1 Stud horse, 3 Stud Jacks, 3 Young do, 7 Horses, 9 Working & 16
                            unbroke Mules—10 Jeanets, 15 Cows, one Calf, and 7 Wedders: Increase 1 Calf and decrease 1
                            Wedder run back to Union Farm Corn to John Neale pr Bushel
                        
                        Dr. Ditchers for the Work of 4 Men Amt.24 daysCr.By Ditching at the Mill8" repairing the Mill Race6" Mortoising of Posts1024
                        
                        
                        
                        
                        1797Feby 25Dr. River Farm for the Work of 27 hands ⅌ Week162
                        daysCr.By Ploughing42" Hauling Wheat & Corn to Mill4" Loading Carts & Hauling Straw8" Loading & Hauling Manure8" Cuting Wood 2 & Hauling wood 2 days4" Repairing Old Post & Rail fences25" Making of fences35" Bridgey trimming Apple trees6" Attending upon Stock12Sick Agnes in Child bed 6, Cornelia in do 6 & Bill a Sore leg 18162
                        
                        
                        
                        
                        
                        Stock 12 Horses 11 Mules, 84 Cattle & 8 Calves 203 Sheep & 74
                            Lambs Increase 2 Calves & 7 Lambs
                        Corn sent to mill 28 Bu.do for Homeny2 1/2Wheat sent to mill 60 Bush.do fed to Stock2050 1/2
                        
                        
                        
                        
                        Dr. Union Farm for the work of 22 hands Amt. ⅌ Week132Decreased one hand sent to the DistilleryCr. By ploughing in Corn field20" Grubing in the Mill Swamp30" Burning of Brush20" making of Posts & Rails fences6" planting of Hedges22" Cuting in the Mill Swamp18" Hauling Wheat to Mill9" Hauling Wood to the Distellery3" Working on the Mill Race  4132
                        
                        
                        
                        Stock 15 Horses, 6 Mules 67 Cattle, 13 Year Olds & 2 Calves 117 Sheep
                            & 1 Lamb Decrease 1 Cow & Calf sent to the Distillery one old blend horse
                            fell in the Ditch & died & 2 Old Ews died. Increase 1 Wedder from mansion
                            & one Calf & one Lamb
                        Corn sent to Mill20  Bu.Wheat sent to Mill 326 Bu.do fed to Stock 10do to Jas Anderson 232
                        
                        
                        Dr. Dogue Run for the Work of 16 hands Amt.96Cr. By ploughing 8 & fencing 16 days24" Mortoising of Posts 6 & Mauling Rails 612" Making up Post & Rail fencing10" Hauling Rails 4 Wood 1 & Letter 16" Grubing 30 & cuting wood 434" Fishing 4Sick Sina 3 Mary 2 & Simon 1 696
                        
                        
                        
                        
                        
                        
                        
                        Stock 5 Horses, 8 Mules 68 Cattle & 1 Calf 138 Sheep 10 Lambs. Decrease one Year Old & Increase 9 Lambs
                        Corn sent to Mill 12 Bush.do fed to Stock 5Oats sent to Mansion house 35 Bushels
                        Dr. Mudy hole for the work of 14 hands Amt.84Cr.Hauling Wheat & Corn to Mill1" Hauling Rails5" Ploughing 19, & fencing 29 days48" Grubing & Burning of Brush24Sick, Sackey 3, & Molly 3 days 684
                        
                        
                        
                        
                        
                        Stock 7 Horses, 4 Mules—37 Cattle, & 2 Calves 49 Sheep 14 Lambs,
                            Increase 4 Lambs
                        Tailings of Wheat sent to Mill1 1/2Corn sent to Mill 10Oats fed to Stock4 Bush.do fed to Stock 313Dr. Brick layers for the work of 2 hands amt. ⅌
                                Week12Cr. By Tom Davis repairing of the Seine6 " Muckles diging of Brick Clay 612
                        
                        Dr. Carpenters for the Work of 7 Men Amt. ⅌ Week42Cr. By taking up the floor of Dogue run barn, and drawing nails & puting in new Sleepers }9" making a 24 feet Trough to feed Cows in3" Hewing Gate posts &c.2" one hand with the Waggon hauling Timber2" Sawing of Sleepers for Dogue run Barn12Isaac & Joe in the Shop, making one plough  for mudy hole & mending one for Dogue run.
  And dressing out plough Stuff }10Isaac with pain in Neck 2 days. James wh pains 2 days
                            442
                        
                        
                        
                        
                        
                        
                        
                        Dr. MillWheatCornCr.Meal        Flourilleg.Bran1797 Feby 25fine M.illeg.To Mudy hole1  2    10By Mudy hole8  22" Dogue run12" Dogue run12" Union Farm32520" Union Farm15  220" River Farm59  325 1/2" River Farm13  2                    10  12 1/2Toll this Week6" Mansion house19  2                    10  25Jas Anderson 1 & illeg.3/41  3                   50  255Cooper Miller & Boys1 1John Ehlers25& do one Bu.196                      356  173 1/27250 24640  44 1/2
                        
                        
                        
                        
                        
                        
                         Bus.Bu.Super fine flour packed12Fine flour10in Mill formerly81formerly993John Ehlers the Midlings packed 1 Bu.
                        
                        
                        
                        
                        Dr. Coopers for the Work of 1 Man & boy Amt. ⅌
                            week12 daysCr.By cuting hoop poles6" dressing Barrel Staves 612
                        
                        Dr. Miller for the Work of one Man6 daysCr. By Working in the Mill6
                        Dr. Spiners, Knitters, & Sewers for the work of 15 Women amt. ⅌ week to90 daysCr.By Matilda Spining 6 lb. Tow Yarn6" Betsey Davis5 do6" Delia5 do6" Alsey56" Annie56" Delphia2 1/26" Judith4 lb. Stocking Yarn6" Katty2 Sewing thread6" Charlottesewing9 Sheets6" Carolinesewing6 do4" Dolseysewing9 do6" Lame Alley Knitting 2 pr Stockings6" Lucy Knitting 1 pair do6" Sall wending Yarn6Sick Doll 6 days & Caroline 2 days 890Lame Peter Knitting 2 pair Stockings 6 daysDr. Gardeners for the Work of 3 Men Amt. ⅌ Week18Cr. By diging in the Garden, & making 2 new Asparagrass beds }18
                        
                        
                        
                        
                        
                        
                        
                        
                        Herculees diging Brick Clay2Siras diging do6Frank diging do3Herculees absconded4And Frank cleaning the House &c.3 18
                        
                        
                    25 feby 1797